 

Exhibit 10.30

 

THIS BANK GUARANTEE REIMBURSEMENT AGREEMENT (this “Agreement”) is made and
entered into as of September 14, 2004, by and between Wynn Resorts (Macau) S.A.,
a company organized and existing in the Macau Special Administrative Region (the
“Macau SAR”), having its registered address at Avenida de Praia Grande, 429,
18th floor, Praia Grande Commercial Centre, Macau (the “Company”) and Banco
Nacional Ultramarino, S.A., a company organized and existing in the Macau
Special Administrative Region, having its registered address at Avenida Almeida
Ribeiro, No.22, Macau (“BNU”). The Company and BNU are sometimes referred to in
this Agreement individually as a “Party” and collectively as the “Parties”.

 

WHEREAS:

 

A. The Company has been granted a concession to operate games of chance or other
games in casinos in the Macau SAR pursuant to a certain Concession Contract for
the Operation of Games of Chance or Other Games in Casinos in the Macau SAR,
dated June 24, 2002, between the Macau SAR and the Company (the “Concession
Contract”).

 

B. Pursuant to Clause 61 of the Concession Contract, the Company is required to
deliver and maintain a certain bank guarantee issued by BNU in favor of the
Macau SAR to guarantee the fulfillment of the Company’s legal or contractual
obligations under the Concession Contract.

 

C. BNU has, on behalf of the Company, issued a bank guarantee for MOP700,000,000
dated May 2, 2002 (the “Existing Guarantee”) to the Macau SAR to secure the
performance of certain of the Company’s obligations as provided under the
Concession Contract.

 

D. The Company has requested that BNU issue and maintain, and BNU is willing to
issue and maintain (or continue to maintain), the Bank Guarantee in favor of the
Macau SAR as required by the Concession Contract, upon the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
agreements and covenants contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound hereby, the Parties agree as follows:

 

ARTICLE 1

DEFINITIONS AND INTERPRETATION

 

Section 1.1 Defined Terms. In this Agreement, the following capitalized terms
will have the following meanings:

 

“Authorized Officer” means, with respect to the Company, a director, the
president or the chief financial officer.

 

“Bank Guarantee” means the Existing Guarantee and any replacement bank guarantee
thereof issued by BNU under this Agreement and meeting the requirements of the
Concession Contract.

 

“Business Day” means any day other than Saturday, Sunday and any other day on
which commercial banks in Macau or Hong Kong are authorized or required to
close.

 



--------------------------------------------------------------------------------

“Cash Deposit” means US$50,000,000 (or its equivalent in Macau Patacas or Hong
Kong dollars), which amount constitutes part of the Base Equity.

 

“Common Terms Agreement” means the Common Terms Agreement dated as of September
14, 2004, with the financial institutions defined therein as Hotel Facility
Lenders, Project Facility Lenders and Revolving Credit Facility Lenders, the
Hotel Facility Agent, the Project Facility Agent, the Security Agent and the
Intercreditor Agent, in order to finance the development, construction and
operation of a hotel and casino resort project in the Macau SAR.

 

“Confirmation Letter” means a letter or other document issued by the Macau SAR
confirming that it will not draw any amounts under the Bank Guarantee during the
construction of the Project.

 

“Effective Date” means the date on which all of the conditions specified in
Section 2.1 are satisfied.

 

“MOP” means Macau Patacas.

 

“Senior Debt Interest Rate” means the blended interest rate under the Hotel
Facility Agreement and the Project Facility Agreement, based on the interest
rates of the weighted average of amounts outstanding thereunder, or if no
amounts are outstanding at the time of calculating an interest rate hereunder,
7.0% per annum.

 

“Senior Unsecured Creditors” means any creditors other than the Senior Secured
Creditors as defined in the Common Terms Agreement.

 

In addition, the following terms have the meaning as set forth in the Common
Terms Agreement: “Deed of Appointment and Priority”, “Default”, “Event of
Default”, “Facility Agreements”, “Permitted Investments”, “Projects”,
“Security”, “Security Agent”, “Security Documents”, “Senior Debt”, “Senior
Finance Documents” and “Senior Secured Creditors.”

 

Section 1.2 Interpretation. Each of the following rules of usage and
interpretation shall apply to this Agreement unless otherwise required by the
context or unless otherwise specified herein:

 

  (a) words denoting the singular shall include the plural; the word “or” shall
not be interpreted as exclusive; and words denoting one gender shall include all
others; and

 

  (b) reference to any agreement means such agreement as amended, modified,
extended or supplemented from time to time in accordance with the applicable
provisions thereof.

 

ARTICLE 2

BANK GUARANTEE

 

Section 2.1 Conditions to Effectiveness. The Effective Date of this Agreement
shall occur upon the satisfaction of the conditions set out below:

 

  (a) the Company shall have obtained its construction permit to commence
construction of the Projects and shall have delivered a copy thereof to BNU;

 

2



--------------------------------------------------------------------------------

  (b) the Company shall have caused the Cash Deposit to be deposited in an
interest-bearing account with BNU;

 

  (c) the Company shall have signed or, simultaneously with the execution of
this Agreement, will sign, the Senior Finance Documents; and

 

  (d) the Company shall have delivered to BNU:

 

  (i) a copy of the constitutional documents of the Company;

 

  (ii) a true copy of a board resolution of the Company approving the execution,
delivery and performance of this Agreement, certified by a Macau notary;

 

  (iii) a certificate of an Authorized Officer setting out the names and
signatures of the persons authorized to sign, on behalf of the Company, this
Agreement and any documents to be delivered by the Company pursuant hereto;

 

  (iv) a copy of the most recent audited financial statements of the Company;
and

 

  (v) an endorsement and pledge of the Company’s certificate of deposit with
respect to the Cash Deposit to BNU as security for the Bank Guarantee.

 

Section 2.2 Form of Bank Guarantee. Any Bank Guarantee issued or to be issued by
BNU under this Agreement shall be in the form of the Existing Guarantee, or in
such other form as agreed by the Macau SAR, BNU and the Company.

 

Section 2.3 The Existing Guarantee. From the date hereof until the earlier of
(a) a replacement Bank Guarantee (if any) on the same terms as the Existing
Guarantee having been issued and delivered by BNU, and the Macau SAR having
confirmed that it has received and is satisfied with such replacement Bank
Guarantee; and (b) 180 days after the termination of the Concession Contract,
BNU shall ensure that the Existing Guarantee remains in full force and effect.

 

Section 2.4 Payment of Annual Fees. For so long as the Bank Guarantee remains
issued and outstanding to the Macau SAR, the Company shall pay to BNU an annual
fee that is calculated as follows:

 

  (a) from the Effective Date until March 31, 2007, an amount equal to X plus Y
or, if the Macau SAR delivers a Confirmation Letter, an amount equal to Z; and

 

  (b) from April 1, 2007 until 180 days after the termination of the Concession
Contract, an amount equal to X.

 

where:

 

X is calculated as follows: (i) from the Effective Date until the commencement
of casino gaming activities, an amount equal to either 0.75% of MOP300,000,000
(if and from the

 

3



--------------------------------------------------------------------------------

time the Macau SAR confirms that the maximum amount it may draw under the Bank
Guarantee during construction is MOP400,000,000) or 1.75% of MOP300,000,000 (if
no such confirmation is received from the Macau SAR); and (ii) from the
commencement of casino gaming activities until 180 days after the termination of
the Concession Contract, an amount equal to 1.75% of MOP300,000,000.

 

Y equals either 0.5% of MOP400,000,000 (if the Cash Deposit remains on deposit
with and for the benefit of BNU) or 1.75% of MOP400,000,000 (if the Cash Deposit
is no longer held on deposit with and for the benefit of BNU).

 

Z equals 0.61% of MOP700,000,000.

 

Section 2.5 Payment of the Annual Fees. Commencing on the earlier of (i) the
date of signing and closing of the financing contemplated by the Common Terms
Agreement, and (ii) September 15, 2004, the Company shall pay the annual fees
calculated in accordance with Section 2.4 by way of quarterly payments
(pro-rated for any partial calendar quarter), not later than the first Business
Day of the respective calendar quarter.

 

Section 2.6 Debits on the Company Account. The Company allows BNU to debit the
Company’s operating account at BNU for the amounts due in payment of the Annual
Fees in accordance with Section 2.5.

 

ARTICLE 3

CREDIT FACILITY

 

Section 3.1 Reimbursement Upon Discharge of the Senior Debt. If (a) the Senior
Debt shall have been discharged in full and (b) any amount covered by the Bank
Guarantee shall have been drawn by the Macau SAR, BNU may, by giving written
notice to the Company, demand the immediate repayment of such drawn amount. Upon
receipt of a notice issued in accordance with this Section 3.1, the Company
shall immediately repay the amount so drawn by the Macau SAR; provided, however,
that the Company is not obligated to repay any principal to BNU until after the
Senior Debt shall have been discharged in full. The Company shall, within ninety
(90) days after the Senior Debt having been discharged in full, repay all
amounts owed to BNU under this Agreement.

 

Section 3.2 Mandatory Reimbursement. If the Senior Secured Creditors shall have
waived an Event of Default under either the Senior Finance Documents or the
Security Documents that is caused by the Bank Guarantee having been drawn by the
Macau SAR, the Company may, to the extent permitted by Clause 5.2(b)(ii) of the
Deed of Appointment and Priority and subject to the application of Section 5.3
hereof, repay BNU any amounts owed by the Company under this Agreement within
thirty (30) days of receiving such waiver.

 

Section 3.3 Optional Reimbursement. The Company may (but is not obligated to),
from time to time and without any penalty, repay BNU any amounts owed by the
Company under this Agreement.

 

Section 3.4 Interest. If any amount covered by the Bank Guarantee is drawn by
the Macau SAR and is not repaid upon written demand by BNU, such amount shall
accrue interest at the Senior Debt Interest Rate until repayment thereof.

 

4



--------------------------------------------------------------------------------

 

ARTICLE 4

SECURITY INTEREST; RANKING

 

Section 4.1 Security Interest. As security for the performance of the Company’s
obligations under this Agreement, the Company agrees (a) that this Agreement
with BNU also constitutes a pledge agreement over the Cash Deposit to BNU, and
(b) to enter into the Deed of Appointment and Priority pursuant to which the
Security Agent will hold for and on behalf of BNU, as Second Ranking Finance
Party, an interest over the Security.

 

Section 4.2 Ranking. The Company shall ensure that, for so long as the Bank
Guarantee is in place, the security interests granted to BNU under the Security
Documents shall rank ahead of all claims of Senior Unsecured Creditors of the
Company to the extent and as provided in the Deed of Appointment and Priority,
the Common Terms Agreement and the other Security Documents but shall be fully
subordinated to those security interests granted to the Senior Secured Creditors
pursuant to the Senior Finance Documents.

 

Section 4.3 Deed of Appointment and Priority. BNU agrees to enter into a Deed of
Appointment and Priority with the Senior Secured Creditors and the Company
covering such matters as subordination, repayment, exercise of remedies,
declaration of defaults and voting. In the event of any conflict between the
Deed of Appointment and Priority and this Agreement, the Deed of Appointment and
Priority will control.

 

Section 4.4 Waivers, Consents and Approvals. The covenants of Schedule 5 of the
Common Terms Agreement (or the covenants of any amended, supplemented,
refinanced or replacement Senior Finance Documents) shall apply mutatis mutandis
to BNU where the context permits such construction, and to the extent the
context does not permit such construction, such provisions shall apply as
closely as possible under the circumstances. Any and all waivers, including of a
Default or of an Event of Default, consents or approvals made or given, or
deemed given, by the holders of the Senior Debt (or any agent or adviser acting
on their behalf) under the Facility Agreements shall apply to BNU with the same
effect as if the waiver had been given by BNU.

 

ARTICLE 5

CASH DEPOSIT

 

Section 5.1 Accrued Interest. BNU shall, from time to time and upon the request
of the Company, release any and all interest accrued on the Cash Deposit to the
Company.

 

Section 5.2 Release of the Cash Deposit. BNU shall release the Cash Deposit and
any pledge or assignment of the investment and investment rights thereon to the
Company free of any claim, charge, lien, security interest or similar interest
upon the earlier of:

 

  (a) certification by an Authorized Officer of the Company to BNU that (i) the
Company has utilized all of its total Base Equity (other than the Cash Deposit)
and (ii) the Cash Deposit will be used to fund Project Costs (together, the
“Cost Certification”); and

 

  (b) cancellation of the Bank Guarantee by the Macau SAR.

 

Section 5.3 Set-off of the Cash Deposit. If any amount owed by the Company to
BNU is not repaid within fourteen (14) days after a notice having been validly
issued and

 

5



--------------------------------------------------------------------------------

delivered to the Company in accordance with Section 3.1, BNU may set off such
amount against any remaining Cash Deposit. Upon set off by BNU against any of
the assets of the Company, any amount owed by the Company under this Agreement
shall be reduced by such set-off amount.

 

Section 5.4 Permitted Investments. The Company and BNU shall discuss and agree
on the type of investments in which the Company may, from time to time, invest
any and all of the Cash Deposit (including any accrued interest thereon),
provided that (a) the investment rights are assigned to BNU by way of pledge or
endorsement and subject to the terms of this Agreement, (b) BNU shall not
unreasonably withhold its approval on any investments proposed by the Company
and (c) such investments shall be limited to those that are Permitted
Investments.

 

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

 

On the Effective Date, the Company will confirm the following representations
and warranties to BNU:

 

Section 6.1 Corporate Existence. The Company is a limited liability company duly
organized and existing under the laws of the Macau SAR with power to enter into
this Agreement and to exercise its rights and perform its obligations hereunder.

 

Section 6.2 Due Authorization; Consent. The Company has full corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution of this Agreement by the Company does not require any
filing with, or approval of, any government entity in the Macau SAR.

 

Section 6.3 Valid, Binding and Enforceable. This Agreement has been duly
executed and delivered by the Company and, assuming due and valid authorization,
execution and delivery by BNU, is a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms except (a) as
limited by applicable bankruptcy, insolvency, fraudulent conveyance and other
similar laws of general application affecting enforcement of creditors’ rights
generally and (b) the availability of the remedy of specific performance or
injunctive or other forms of equitable relief may be subject to equitable
defenses and would be subject to the discretion of the court before which any
proceeding therefore may be brought.

 

Section 6.4 No Conflicts. None of the execution, delivery or performance of this
Agreement by the Company will materially conflict with, or result in any
material breach of, any provision of the constitutional documents of the
Company.

 

Section 6.5 Full Disclosure. The Company is not aware of any material
information having been provided to BNU relating to this Agreement which
contains an untrue statement of material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading.

 

Section 6.6 No Material Litigation. There is no material action, suit or
proceeding by or before any court pending against or involving the Company that
calls into question or challenges the Company’s authority to enter into this
Agreement or perform its obligations hereunder.

 

6



--------------------------------------------------------------------------------

 

ARTICLE 7

UNDERTAKINGS

 

Commencing on and after the Effective Date, the following undertakings shall
apply:

 

Section 7.1 Compliance with Laws. The Company shall, at all times during the
term of this Agreement, comply with applicable laws of the Macau SAR where a
failure to do so is likely to have a material adverse effect on the financial
condition of the Company.

 

Section 7.2 No Merger. The Company shall not voluntarily enter into any merger,
amalgamation or consolidation with any other entity without BNU’s consent.

 

Section 7.3 Business. The Company shall continue to carry on the business of
developing, constructing, owning or operating casino and hotel resorts.

 

Section 7.4 Taxes. The Company shall promptly pay, or caused to be paid, all
taxes as they fall due, and all penalties, surcharges, additional interest and
levies imposed on the Company in connection with the Company’s failure to
promptly discharge its liabilities under this Section 7.4 (other than such taxes
that the Company is disputing in good faith with the relevant governmental
authorities).

 

Section 7.5 Corporate Existence. The Company shall preserve and keep in full
force and effect its existence as a limited liability company under the laws of
the Macau SAR.

 

Section 7.6 Books and Records. The Company shall keep and maintain (a) books and
records in relation to its business and (b) adequate accounting, management
information and cost accounting systems for its business.

 

Section 7.7 Maintenance of Controlling Interest. The Company shall undertake to
cause the existing controlling shareholders of the Company to, for so long as
the Bank Guarantee is outstanding, maintain a controlling interest in the
Company.

 

ARTICLE 8

MISCELLANEOUS

 

Section 8.1 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Macau SAR.

 

Section 8.2 No Set-Off. Except as expressly permitted in Section 5.3, BNU may
not set-off or otherwise appropriate or apply any and all deposits (general or
special, time or demand, provisional or final) and any other indebtedness at any
time held or owing by BNU (including by branches and agencies of BNU wherever
located) to or for the credit or the account of the Company against and on
account of any obligations of the Company then due and owing to BNU under this
Agreement.

 

Section 8.3 Notices. All notices, requests and demands to or upon the respective
Parties to be effective shall be in writing and delivered or sent to the
relevant Party at its address or facsimile number set out below (or such other
address or facsimile number as a Party has by five (5) days’ prior written
notice specified to the other Party).

 

To the Company:

 

Wynn Resorts (Macau) S.A.

429, Avenida da Praia Grande,

 

7



--------------------------------------------------------------------------------

18th Floor, Praia Grande Commercial Building,

Macau

Facsimile No. (853) 336 057

Telephone No. (853) 371 476

Attention: Chief Financial Officer

 

with a copy to:

 

Wynn Resorts, Limited

Legal Department

3145 Las Vegas Boulevard South

Las Vegas, Nevada 89109

USA

Facsimile No. (1 702) 733 4596

Attention: General Counsel

 

To BNU:

 

Banco Nacional Ultramarino, S.A.

Av. Almeida Ribeiro, 22

Macau SAR

Attention: Dr. Herculano de Sousa

 

Any notice, demand or request so addressed to the relevant Party shall be deemed
to have been duly received by such Party (a) if given or made by letter via
delivery-certified mail, three (3) days after dispatch to the relevant address,
(b) if given or made by facsimile, when dispatched with a simultaneous
confirmation of transmission, and (c) if made personally, when delivered;
provided, that if such day is not a working day in the place to which it is
sent, such notice, demand or other communication shall be deemed delivered on
the next following working day at such place.

 

Section 8.4 Assignment. Neither Party may assign its rights or obligations under
this Agreement to another entity.

 

Section 8.5 Language. All documents, notices, waivers and all other
communications written or otherwise between the Parties in connection with this
Agreement shall be in the English language.

 

8



--------------------------------------------------------------------------------

Section 8.6 Severability. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

Section 8.7 Survival. The termination of this Agreement shall not relieve any
Party of any obligation that by its nature should survive such termination, and
the obligations of each Party shall survive any restructuring or other
reorganization of such Party.

 

Section 8.8 Entire Agreement. This Agreement constitutes the entire agreement
between the Parties concerning the subject matter hereof. All previous
documents, drafts of documents, undertakings and agreements (including the term
sheet dated March 15, 2004), whether verbal, written or otherwise, between the
Parties concerning the subject matter hereof are hereby cancelled and annulled,
and shall not affect or modify any of the terms or conditions set forth in, or
be used in the interpretation of, this Agreement.

 

[Signatures appear on following page]

 

9



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized signatories as of the day and year first
written above.

 

WYNN RESORTS (MACAU) S.A. By:   /s/    MATT MADDOX        

Name:

  Matt Maddox

Title:

  Chief Financial Information

 

BANCO NACIONAL ULTRAMARINO, S.A.         By:   /s/    KAN CHEOK KUAN            
      /s/    JOAO DE BRITO AUGUSTO        

Name:

  Kan Cheok Kuan           Joao de Brito Augusto

Title:

  Bank Officer           Bank Officer

 